Citation Nr: 0735154	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  00-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel







INTRODUCTION

The veteran had active service from October 1974 through 
September 1977, and active reserve service from November 1990 
through June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board again notes that the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for service connection for asthma, raised by the 
veteran in January 2004, has not been decided at the RO 
level.  This claim is again referred to the RO for 
appropriate action.

The veteran filed a motion to advance his appeal on the 
Board's docket, which was granted.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a left shoulder 
disability.  The RO has denied this claim on the basis that 
the veteran's left shoulder disability is a preexisting 
injury that was not permanently worsened by service.  See 
December 1999 rating decision.  

A review of the claims folder reveals that the veteran has 
two verified periods of active service, October 1974 through 
September 1977, and November 1990 through June 1991.  See 
Forms DD-214.  The second period of service is with the 
United States Army Reserve.  The service medical records of 
record for that period of service contain a medical report 
reflecting left shoulder pain and left rotator cuff injury 
following a motor vehicle accident in September 1990 (prior 
to the service noted as verified).  There is also a one-week 
profile dated in September 1990.  The Board notes that the 
September 1990 medical record reports alcohol on the 
veteran's breath following the accident.

It is clear that the RO considers this an accident and injury 
that preexisted service since it occurred two months prior to 
the date of entry into service indicated on the DD-214.  
However, since a one-week profile was issued after the 
accident, the veteran's status during that time is in 
question.  There is no indication that the veteran's service 
status in September 1990 at the time of the accident was 
verified.  It is imperative that the Board know whether the 
veteran was on active duty, active duty for training 
(ACDUTRA), or inactive duty for training (INACDUTRA) at the 
time of the September 1990 motor vehicle accident.  The 
report of alcohol on the veteran's breath at the time of the 
accident also calls for a line of duty determination, if one 
exists.

Accordingly, the case is REMANDED for the following action:

1. Verify the veteran's duty status in 
September 1990, including a determination 
of whether he was on active duty, ACDUTRA, 
or INACDUTRA, at that time.  

2. If the veteran was on active duty, 
ACDUTRA, or INACDUTRA at the time of the 
September 1990 motor vehicle accident, a 
line of duty determination should also be 
obtained if it exists.  This should 
include obtaining the veteran's personnel 
file from the appropriate organization 
(United States Army Reserve).  

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

